Citation Nr: 1549874	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  06-12 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right big toe disability, to include as secondary to service-connected residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran had active military service from November 1992 to February 2002.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim of entitlement to service connection for an avulsed right big toe.  He perfected a timely appeal to that decision.  

In August 2010, the Board remanded the appealed claim to the RO for further evidentiary development.  Pursuant to the remand, the Veteran was accorded a VA examination in October 2010.  Thereafter, in November 2011, the RO granted service connection for residuals of a right foot injury and assigned a 0 percent rating.  A supplemental statement of the case (SSOC) was issued in January 2012.  

In August 2012, the Board again remanded the case for further evidentiary development.  Following the requested development, including a VA examination in September 2012, an SSOC was issued in November 2012.  In January 2014, the Board once again remanded for still further evidentiary development.  Following the requested development, an SSOC was issued in July 2014.  In November 2014, the Board again remanded the case for further evidentiary development.  An SSOC was issued in April 2015.  As discussed below, the Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268(1998).  


FINDING OF FACT

The evidence of record is at least in relative equipoise as to whether the Veteran's preexisting bipartite sesamoid bone in the right great toe has been aggravated by a service-connected disability.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the pre-existing right big toe disorder, diagnosed as bipartite sesamoid bone in the right great toe, was aggravated by a service-connected disability.   See 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2014); 38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  In this decision, the Board grants entitlement to service connection which constitutes a complete grant of the Veteran's claim.  Therefore no discussion of VA's duties to notify or assist is required.

II.  Factual background.

The record indicates that the Veteran served on active duty from November 1992 to February 2002.  The enlistment examination, dated in June 1992, listed a finding of pes planus, asymptomatic, mild.  There was no indication of a right big toe disorder.  In March 1993, the Veteran was seen for complaints of right foot pain for the past 4 days; he reported injuring his right foot while on patrol.  The assessment was R/O fracture, 1st metatarsal; R/O mild tendonitis, right foot.  In June 1993, he was seen at a clinic for complaints of right great toe pain.  The assessment was partially avulsed right great toenail.  When seen in July 1993, the Veteran complained of trauma to the right ankle from playing basketball.  The assessment was grade II right ankle sprain.  In November 1996, the Veteran was seen for swelling of the right foot; the assessment was right foot sprain.  During a clinical visit in May 1997, the Veteran gave a history of a sprain of his right great toe 6 months previously and he was noted to have decreased flexion of that toe on examination.  X-ray of the right great toe on May 16, 1997 raised the possibility of an old fracture.  On May 21, 1997, the Veteran was diagnosed with possible early chronic arthritis of the right great toe, following trauma.  
The Veteran's initial claim for service connection for a right big toe disorder (VA Form 21-526) was received in June 2005.  In conjunction with his claim, the Veteran was afforded a VA examination in August 2005.  At that time, he indicated that he noticed right foot pain in 1995 while playing flag football; he stated that he hit a hole and twisted his ankle subsequent to that, he has been complaining of his big toe being painful with bending.  He further reports that x-rays of the feet showed some mild calcification at the first metatarsal joint.  He denied surgery, medications, injection, physical therapy or assistive devices.  Current complaints no pain, weakness or fatigability.  There is no effective standing or walking.  The Veteran reported flare-ups that become painful about once a week with running this lasts for a couple of hours and has no effect on his usual occupation.  Examination of the feet was negative for corns, calluses or edema.  The toes were normal as well as the nails.  Pulses were 2+ and symmetrical.  Palpation, ranging of the foot, there was no restricted motion, painful motion, tenderness, abnormal weight bearing, weakness or instability.  X-ray of the right foot was normal.  The examiner stated that objective data did not support a diagnosis for the right foot at this time.  X-ray of the right foot revealed no evidence of recent fracture, dislocation or other bone or joint abnormality.  

VA progress notes dated from July 2006 to May 2009 reflect ongoing clinical evaluation and treatment for several unrelated disabilities, including a neurological disorder, diagnosed as multiple sclerosis, a shoulder disorder, a low back disorder, hypertension, sinusitis and headaches.  

The Veteran was afforded another VA examination in October 2010.  At that time, it was noted that the Veteran was seen March 1, 1993 for right foot pain following an injury 4 days prior; x-ray of the right foot revealed no fracture.  On March 5, 1993, he was diagnosed with pes planus.  In June 1993, the Veteran was seen with a partial avulsion of his right great toe.  In November 1996, he was diagnosed with a sprain of the right foot.  During a clinical visit in May 1997, the Veteran gave a history of a sprain of his right great toe 6 months previously and he was noted to have decreased flexion of that toe on examination.  X-ray of the right great toe raised the possibility of an old fracture.  On May 21, 1997, the Veteran was diagnosed with possible early chronic arthritis of the right great toe, following trauma.  However, x-ray study of the right toes on May 21, 1997 were read as normal.  On examination, it was noted that the Veteran was mildly tender over the first metatarsal area.  There were no corns or calluses.  There was no edema.  Arch heights were normal bilaterally.  Achilles tendon were nontender and in normal alignment.  There appeared to be no pain on motion or restriction of motion.  Weightbearing was normal for age and body habitus.  The Veteran was able to stand on his tiptoe.  X-ray of the right foot, dated August 1, 2005, showed no abnormality.  The pertinent diagnosis was prior right foot trauma, with normal examination and x-ray results at this time.  The examiner stated that it is more likely than not that the Veteran's right foot problems and complaints are related to military service.  There is ample documentation in the service treatment records of right foot injury and treatment.  However, at this point, there is minimal, if any, residual abnormality to the right foot.  

Received in May 2011 and September 2011 were VA progress notes dated from September 2007 to August 2011 which reflect ongoing clinical evaluation and treatment for several unrelated disabilities, including a neurological disorder, diagnosed as multiple sclerosis, a shoulder disorder, a low back disorder, hypertension, and headaches. 

By a rating action dated in November 2011, the RO granted service connection for residuals, right foot injury, and assigned a 0 percent disability rating, effective June 30, 2005.  

The Veteran was afforded a VA examination in September 2012; at that time, he complained for pain in the right toe for the past thirteen years.  The Veteran related that, during PT, the right ankle "rolled over" and his foot was caught between the ground and the individual who fell on it.  The Veteran indicated that he was placed in a half cast for approximately 6 weeks and, after it was removed, he returned to PT and began to experience pain in the right big toe.  The Veteran reported increased symptoms with prolonged walking and physical activity.  He stated that he is unable to bend his toe all the way.  The Veteran reported that he had been treated at the Columbia hospital and was told by his PCP that they could not find anything; he was given medication.  The reported diagnosis was fracture of the foot.  It was noted that x-ray study of the feet revealed mild hallux valgus bilaterally.  The examiner stated that the claimed condition was less likely than not incurred in or caused by inservice injury, event or illness.  The examiner stated that, after review of the claims file, physical examination and radiographic evaluation, it was his opinion that the Veteran's symptoms are related to the presence of accessory hallux interphalangeal ossicle and bipartite tibial sesamoid which are genetic in origin.  Therefore, they were present prior to the injury and not a direct result of the claimed in-service injury.  It was his medical opinion that the Veteran's service-connected residuals of a right foot injury may have been aggravated by his claimed right big toe disability but not beyond its normal or expected progression but did not directly cause the symptoms.  

In March 2014, the Veteran's files were referred to a VA examiner for review and opinion regarding the link, if any, between the Veteran's claimed right great toe disorder and military service.  The examiner stated that the "genetic" hallux interphalangeal ossicle and bipartite tibial sesamoid which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner explained that Veteran's plain films were reviewed with radiology and the Veteran was diagnosed with a bipartite sesamoid bone in the right great toe which the Veteran contends was diagnosed as a chronic fracture and the source of his chronic right great toe pain.  The examiner also noted that the Veteran's plain films were reviewed with radiology, as mentioned, and this finding is not felt to represent a fracture as he has bilateral bipartite sesamoid bones.  There is no history of fracture on the left or pain on the left and the likelihood of bilateral fractures of this bone is felt to be nil.  Additionally, Veteran's sesamoid bone on the right had the same appearance on x-ray performed in 2005 and thus represents a static condition rather than an acute or even chronic fracture, the latter of which would show bony remodeling changes.  These findings are consistent with a congenital bipartite medial sesamoid bone.  The examiner also noted that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  He explained that Veteran's bipartite sesamoid bone, which is a congenital condition and thus would clearly and unmistakably have existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  

The examiner noted that the Veteran has been diagnosed with congenital bilateral bipartite medial sesamoid bones of the great toes.  This is a benign condition usually found incidentally as was the case with this Veteran.  He suffered trauma to the right great toe in 1993 of unknown nature after rolling the ankle/foot.  Plain films of the foot were negative for fracture.  He had a second injury to the right great toe in 1997 in which his right great toenail was avulsed and there was question of fracture, although radiological study was later read as negative for fracture.  Veteran has contended that he has chronic pain and has been treated with orthopedic boots for chronic fracture of the right great toe.  There are no private podiatry records available in the Veteran's C-file documenting his treatment.  There are no treatment records through the VA for Veteran's reported symptoms and review of remote VA records do not show that veteran has seen podiatry at any of the varying facilities he has been to.  There is no diagnosis listed in Veteran's VA problem list related to chronic foot pain and he is on no prescribed medication for this complaint.  There is no established etiology and no pathology has been established besides hallux valgus as bipartite sesamoid bones do not represent pathology.  There is no fracture of the sesamoid bone in the right foot and no documented fracture of the phalanges either.  

The examiner stated that he reviewed the foot DBQ from the Veteran's September 2012 VA examination and noted there was no limitation of range of motion of the great toe but there was tenderness of the IP joint  and over the sesamoid bone on the right great toe.  These findings were not attributed to any particular disorder by the examiner and thus there is no established etiology for Veteran's foot pain.  Veteran was contacted via phone to ask about outside testing referred to in his last C&P exam but he was not able to forward any records prior to this report being completed.  The Veteran was encouraged to forward records to the Regional Office for consideration.  Bone scan may be helpful but as veteran has no documented history of chronic pain, it was not deemed necessary for this exam.  Additionally, his outside records should be reviewed prior to such for a possible diagnosis before ordering such.  The examiner stated that it is highly possible that Veteran's outside provider misdiagnosed his bipartite sesamoid as a fracture.  Based on available documentation, which shows only subjective complaints but no actual pathology, there is no evidence of aggravation of his congenital right bipartite sesamoid bone by any event or injury in service.  Such a diagnosis has not been established.  

Received in May 2014 were private treatment reports from the Flat Shoals Foot & Ankle Center dated in January and February 2012.  A treatment note, dated in February 2012, indicates that the Veteran was seen for follow up evaluation of right foot fracture.  It was noted that the Veteran was wearing bandage, which was intact and dry.  The Veteran was weight bearing in surgical shoe; he reported hitting that area of the foot twice that day.  X-ray of the right foot revealed fracture of tibial sesamoid.  The pertinent diagnosis was closed fracture of one or more phalanges of the foot, and other disorders of the bone and cartilage.  

In September 2014, the file was referred to a podiatrist to offer an opinion as to whether the veteran's diagnosed "genetic" hallux interphalangeal ossicle and bipartite tibial sesamoid is congenital or acquired in nature.  Following a review of the file, the examiner stated that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veterans hallux interphalangeal ossicle and bipartite tibial sesamoid are congenital in nature.  The podiatrist opined that the Veteran's congenital condition was not aggravated beyond its normal progression and was not worsened by a superimposed injury.  He noted that the Veteran was evaluated on March 1, 1993 with a complaint of right foot pain for approximately four days duration; he was found to have "point tenderness" under the first metatarsal head of the right foot and bilateral pes planus (flat feet).  Radiographs were negative for fracture and a diagnosis of mild right foot tendonitis was made.  The podiatrist explained that i is not uncommon for individuals with pes planus (over pronation) to develop tendonitis on the plantar side of foot which typically will improve with rest, ice, stretching, and orthotics.  The examiner stated that it was his opinion as well that the Veterans diagnosed right toe disorder was aggravated by his service-connected residuals of a right foot injury.  


III.  Legal Analysis.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a claimant must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).   

A Veteran is presumed to be in sound condition when examined and accepted into service except defects or disorders noted at that time. 38 U.S.C.A. § 1111 (West 2014).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Congenital or developmental defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9; see Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997); see also VAOPGCPREC 82-90 (interpreting that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); VAOPGCPREC 82-90.  

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as a structural or inherent abnormality or condition that is more or less stationary in nature.  38 C.F.R. § 3.303(c).  

As a general proposition, congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes, and therefore usually cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel  has held, however, that service connection may be granted for diseases (though not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306. 

 Also, according to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability. VAOPGCPREC 82-90.  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187(1993).  

Prior to October 10, 2006, the provisions of 38 C.F.R. § 3.310 directed, in pertinent part, that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  The Court clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

There has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439(1995) (which allowed for secondary service connection on an aggravation basis), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512(1998).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368(2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519(1996), citing Gilbert, 1 Vet. App. at 54.  

Based on the evidence of record, and resolving all doubt in his favor, the Board finds that service connection for a right big toe disorder, secondary to the Veteran's service-connected residuals of right foot injury, is warranted.  

The record reflects that the Veteran has a right big toe disorder, diagnosed as bipartite tibial sesamoid of the right big toe.  However, based upon the evidence of record, the Board concludes that clear and unmistakable evidence shows that bipartite tibial sesamoid of the right big toe pre-existed the Veteran's period of active military service and that clear and unmistakable evidence demonstrates this disorder did not increase beyond its natural progression during his military service.  The evidence clearly indicates the bipartite tibial sesamoid of the right big toe to be a congenital or developmental defect.  Specifically, following a review of the file in March 2014, a VA examiner opined that the "genetic" hallux interphalangeal ossicle and bipartite tibial sesamoid which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner explained that Veteran's plain films were reviewed with radiology and the Veteran's sesamoid bone on the right had the same appearance on x-ray performed in 2005 and thus represents a static condition rather than an acute or even chronic fracture, the latter of which would show bony remodeling changes.  These findings are consistent with a congenital bipartite medial sesamoid bone.  The examiner also noted that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  He explained that Veteran's bipartite sesamoid bone, which is a congenital condition and thus would clearly and unmistakably have existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  Accordingly, the Board finds the statutory presumption of soundness as to bipartite medial sesamoid bone of the right big toe is rebutted.  

This medical opinion suggests that, while the Veteran sought treatment for toe pain during service, his preexisting condition remained asymptomatic throughout. Nothing contradictory is of record.  Thus, as stated by the above medical opinion, the right big toe condition underwent no in-service increase whether due to natural progression or otherwise.  It follows therefrom that the presumption of aggravation due to service does not apply.  There is no need to consider whether there is any direct service connection nexus given that aggravation of the Veteran's preexisting right big toe during service has not been shown.  That leaves analysis of secondary service connection.  

Significantly, the Veteran has argued that his right big toe disorder was aggravated by his service-connected right foot injury.  He is currently service connected for residuals of right foot injury.  Moreover, following a review of the Veteran's file in September 2014, a VA podiatrist opined that the Veteran's diagnosed right toe disorder was aggravated by his service-connected residuals of a right foot injury.  As the September 2014 opinion indicates that the Veteran's right big toe disorder is most likely caused by or a result of the residuals of his right foot injury, and the file contains no adequate medical opinion to the contrary, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current right big toe disability that was caused by his service-connected residuals right foot injury.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for the Veteran's right big toe disability on a secondary basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  


ORDER

Entitlement to service connection for a right big toe disability, which has been aggravated by a service-connected disability, is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


